Citation Nr: 1443928	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  05-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971 and from February 1982 to July 1982.  He also apparently served in the Army National Guard and Reserve until approximately 1998.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In January 2010, the Board remanded the Veteran's claim to the RO for further evidentiary development.  In a September 2012 decision, the Board denied his claim.

The Veteran appealed that part of the Board's September 2012 decision that denied his claim for service connection for an acquired psychiatric disorder including PTSD to the United States Court of Appeals for Veterans Claims (court).  In an April 2013 Order, granting a Joint Motion, the court vacated the Board's decision and remanded the case to the Board for re-adjudication.

The Board notes that, in a January 2003 statement, Dr. R.N., a private psychiatrist, diagnosed the Veteran with a major depressive disorder, recurrent, and PTSD, and opined that the Veteran was unable to work.  Given the Board's determination herein, that grants service connection for an acquired psychiatric disorder, including PTSD, the matter of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is thus raised by the record and is referred to the Agency of Original Jurisdiction for appropriate development and adjudication.
   


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the objective and probative evidence is at least in equipoise as to whether he has PTSD related to a stressful event during his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran asserts that he has an acquired psychiatric disorder, including PTSD, related to his active service. 

Upon review of the record, the Board finds that the evidence is in relative equipoise. As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2013). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2013).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).

As the Veteran has claimed inter alia that his PTSD is due to his involvement in a firefight, the amended regulation pertaining to fear of hostile military or terrorist activity applies to his claim.

That the Veteran has been diagnosed with PTSD is not in doubt.  Indeed, a review of several medical records reveals diagnoses of PTSD.  See April 2014 opinion of Dr. M.C.; August 2010 VA examination report; January 2003 statement from Dr. R.N.

Regarding his purported stressor, the Veteran has asserted that he was involved in a firefight, that caused his PTSD.  In stressor statements, he indicated, in part, that he was involved in a firefight with North Vietnamese soldiers while attempting to conduct work on missiles placed in Laos, and he reported a mid(May) 1970 incident in Korea in which he was involved in a firefight at a location he called "Camp Red Cloud" with a small number of North Korean soldiers near the demilitarized zone (DMZ).  

The Veteran's service personnel records show that he served in South Korea from July 1969 to August 1970, and in Europe from September 1970 to August 1971.  The Veteran testified before the undersigned that he was in Laos during the spring of 1970 for a bit less than two weeks, and he told the August 2010 VA examiner that he was there in approximately March 1970 for three weeks.

During his August 2009 Board hearing, the Veteran said that, during active duty, he was involved in a firefight.   In support of his claim, he submitted an April 1970 letter from "Larry" who stated "[w]hen you left here you where [sic] pretty shook up! One fire fight or 50 if you aren't sacred your [sic] a liar!"  Larry went on to explain how "[w]ar sucks don't it?  I just wished this all was a bad dream!"  

This letter corroborates the Veteran's alleged stressful event of involvement in a firefight and is sufficient to satisfy the requirements of 38 C.F.R. § 3.304(f)(3).  His testimony coupled with an independent contemporaneous letter describing his involvement in a firefight, indicates that he did experience such.  

As noted above, 38 C.F.R. § 3.304(f)(3) does not require verification of a stressor, if the stressor is related to a fear of hostile military or terrorist activity, so long as the purported stressor is consistent with the Veteran's service.  In this case, involvement in a firefight is related to a fear of hostile military or terrorist activity, and that event is consistent with the Veteran's service, as he testified as to his involvement and the contemporaneous letter indicates the Veteran's involvement in the event.  Thus, the stressor is sufficient to satisfy the requirements of 38 C.F.R. § 3.304(f)(3).  

Finally, there is competent evidence of record associating the Veteran's PTSD with his involvement in a firefight during service.  In April 2014, Dr. M.C. authored a thorough opinion as to the etiology of the Veteran's PTSD.  Dr. M.C. referenced the Veteran's involvement in a firefight, and explained that "PTSD was the primary diagnosis that developed after [the Veteran's] active-duty service when he was exposed to repetitive trauma."  He further stated that "[g]iven [those experiences] it is 100% sure that [the Veteran's] experiences in the military caused his PTSD." Likewise, an August 2010 VA examiner explained that ". . . PTSD is most likely cause by or a result of description of stressor: Events involving actual or threatened death or serious injury and threat to the physical integrity of self and others."  The examiner discussed the Veteran's reports of his involvement in a firefight during active duty and related the Veteran's PTSD to that event.  There is no competent medical evidence to contradict the etiological opinions above linking the Veteran's PTSD with his involvement in a firefight during active duty.

The evidence is in at least equipoise.  The Veteran has been diagnosed with PTSD. The evidence indicates his involvement in a firefight during active service and several mental health professionals related the Veteran's PTSD to his period of active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service connection is warranted and his claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


